Citation Nr: 0903760	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral hands, including as secondary to 
sarcoidosis.

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees, including as secondary to 
sarcoidosis.

3.  Entitlement to service connection for degenerative joint 
disease of the right hip, including as secondary to 
sarcoidosis.

4.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, including as secondary to 
sarcoidosis.

5.  Entitlement to a disability rating greater than 
30 percent for sarcoidosis.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1959 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a Travel Board 
hearing at the RO in August 2007.

In November 2007, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current degenerative joint disease of the 
hands was not incurred in service or caused or aggravated by 
a service-connected disability.

3.  The veteran's current degenerative joint disease of the 
bilateral knees was not incurred in service or caused or 
aggravated by a service-connected disability.

4.  The veteran's current degenerative joint disease of the 
right hip was not incurred in service or caused or aggravated 
by a service-connected disability.

5.  The veteran's current degenerative joint disease of the 
right shoulder was caused by service-connected sarcoidosis.

6.  Service connection is in effect for sarcoidosis with mild 
obstructive pulmonary disease, evaluated as 30 percent 
disabling; and essential tremor of the bilateral hands 
associated with sarcoidosis with mild obstructive pulmonary 
disease, evaluated as 0 percent disabling; the veteran's 
combined disability rating is 30 percent.

7.  The veteran's service-connected sarcoidosis is manifested 
by, at worst, complaints of shortness of breath and chronic 
obstructive pulmonary disease (COPD); he failed to report for 
his most recent pulmonary function testing.
  
8.  The veteran's service-connected disabilities alone do not 
preclude him from securing and maintaining gainful 
employment.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the hands was not incurred 
in service nor may it be so presumed; it was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

2.  Degenerative joint disease of the bilateral knees was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

3.  Degenerative joint disease of the right hip was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

4.  Degenerative joint disease of the right shoulder was 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

5.  The criteria for a disability rating greater than 
30 percent for sarcoidosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6846-
6600 (2008).

6.  The schedular criteria for the assignment of a TDIU have 
not been met, nor have the criteria for a referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January 2003, June and August 2004, and 
in December 2007, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the veteran to submit medical evidence relating his claimed 
disabilities to active service, including as secondary to 
sarcoidosis, showing that he was totally disabled by his 
service-connected disabilities, and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in August 
2008, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January 2003 letter was issued prior to the May 2003 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  As the veteran's secondary service 
connection claims for degenerative joint disease of the 
bilateral hands, bilateral knees, and right hip, are being 
denied in this decision, as the veteran's TDIU claim is being 
denied, as the veteran's increased rating claim for 
sarcoidosis is being denied, and as the veteran's secondary 
service connection claim for degenerative joint disease of 
the right shoulder is being granted, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  The veteran also has been 
provided with VA examinations to determine the nature and 
etiology of his current degenerative joint disease of the 
hands, knees, right hip, and right shoulder.  In summary, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that he incurred degenerative joint 
disease of the hands, knees, right hip, and right shoulder 
during active service, each including as due to service-
connected sarcoidosis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his pre-induction physical examination in April 
1958, the veteran denied any relevant medical history.  
Clinical evaluation was normal.  The veteran was not treated 
for degenerative joint disease during active service.  At his 
separation physical examination in November 1960, the veteran 
denied any relevant medical history.  Clinical evaluation was 
normal.  It was noted that the veteran was in "excellent 
general health" except for bilateral hilar and right 
paratracheal adenopathy and questionable Boeck's sarcoid.

The post-service medical evidence shows that, on VA 
examination in December 1994, the veteran's complaints 
included joint symptoms and pain which was worse in the neck 
and back which some times prevented him from turning his 
head.  His pain radiated in to the shoulders.  Physical 
examination showed that he was "quite stiff in the back and 
neck" with limited movement in the neck and shoulders as 
well as in the lower extremities, knees, and hips.

On VA examination in April 1997, the veteran's complaints 
included pain in the hands and feet "for many years."  
Physical examination showed good range of motion in both 
hands, marked pain and discomfort on flexion and extension of 
the hands, some tender spots to palpation of the plantar 
aspect of the feet, a mild decrease in grip strength on the 
right as compared to the left, and a mild decrease in motor 
function of the right lower extremity as compared to the 
left.  The diagnoses included degenerative joint disease of 
the hands and feet.

On VA outpatient treatment in September 2000, the veteran's 
complaints included increased right knee pain.  Physical 
examination showed some degenerative changes in the right 
knee with crepitus.  The assessment included worsening right 
knee pain.

In February 2001, the veteran's complaints included right 
knee pain.  Physical examination showed some mild swelling of 
the right knee, some crepitus, and tenderness along the 
medial joint line.  X-rays were unremarkable.  The assessment 
included right knee pain.

In September 2001, the veteran's complaints included pain and 
erythema in the hands which seemed to occur primarily in the 
mornings.  Physical examination showed no abnormality on the 
hands.  The assessment included pain and erythema of the 
hands of uncertain etiology.

In an undated letter date-stamped as received by the RO on 
November 18, 2002, Bret G. Fremming, M.D., stated that he had 
been treating the veteran for 15 months for arthritis of the 
bilateral hands secondary to sarcoidosis.  "It seems obvious 
to me that the sarcoid is the cause of his arthritis as his 
x-ray findings are normal and this is certainly consistent 
with sarcoid arthritis."

On VA examination in February 2003, the veteran's complaints 
included arthralgias in the right hand, right knee, and right 
shoulder, all of which he contended were secondary to 
service-connected sarcoidosis.  He reported that he was not 
treated for sarcoidosis after being told that there was 
evidence of sarcoidosis on a chest x-ray completed at the end 
of his active service.  "His hand pain is not clearly joint 
related [and] seems to be throughout deep to his fingers and 
hand diffusely."  Physical examination showed he walked 
slowly with a cane using his right hand.  There was no edema 
in the extremities and full strength in the right side 
diffusely.  He had an apparently normal right hand, although 
his palm was somewhat erythematous, and no swelling was 
noted.  There was no obvious swelling or warmth in the right 
knee; lateral and medial collateral ligaments were intact.  
The right knee was stable with no obvious crepitus on motion.  
X-rays showed degenerative changes of the hands and shoulder 
but a normal knee.  The VA examiner stated that the veteran's 
sarcoidosis "is quiescent and would not be anticipated to be 
causing arthralgias currently."  The impressions included 
degenerative joint disease of hands and shoulder and 
arthralgias of the knee.

VA x-rays of the right hand in April 2003 showed deformity at 
the base of the right fifth metacarpal which might be related 
to previous trauma, minor degenerative changes at the distal 
radioulnar articulation, and no other significant osseous 
abnormality.

On VA outpatient treatment in April 2003, the veteran 
complained of periodic burning across the bottom of both 
metatarsal heads of the feet.  Objective examination showed 
no new lesions dorsally or plantarly, no change in orthopedic 
evaluation, atrophy of the plantar fad pads of the feet 
especially underneath the metatarsal heads, no unusual soft 
tissue densities or breaks in skin integrity, and some 
diffuse discomfort with deep palpation.  The assessment was 
chronic metatarsalgia.

A review of outpatient treatment records dated in 2001 and in 
2004, date-stamped as received by the RO in June 2004, from 
Dr. Fremming showed that the veteran was treated on an 
outpatient basis during this period for complaints of 
degenerative joint disease and chronic pain.

On VA outpatient treatment in April 2005, the veteran's 
complaints included right upper quadrant pain which radiated 
under the right shoulder blade.  Physical examination showed 
right upper quadrant tenderness, normal sensation to light 
touch in the feet, and slightly diminished pulses 
bilaterally.  The assessment included right upper quadrant 
pain with radiation to the right shoulder, "consistent with 
his known cholelithiasis."

In an undated letter submitted at the veteran's Travel Board 
hearing in August 2007, Dr. Fremming stated that he had been 
following the veteran since 2001 for, among other things, 
sarcoid-related arthritis.  Dr. Fremming stated that the 
veteran's sarcoidosis "has affected all the joints most 
significantly hands, feet, and knees."

On VA examination in September 2008, the veteran's complaints 
included multiple joint arthralgias.  He reported a slow 
onset of aching pain in the knees and right shoulder followed 
by onset of bilateral hand aching and right hip pain.  He 
denied any history of joint trauma.  He always used a cane in 
the right hand for walking.  He denied any constitutional 
symptoms or incapacitating episodes of arthritis.  He was 
unable to stand for more than a few minutes or walk more than 
a few yards.  He reported pain, stiffness, and weakness in 
the knees, right hip and right shoulder, and both hands.  He 
denied any episodes of dislocation, subluxation, locking 
episodes, or inflammation.  The VA examiner reviewed the 
veteran's claims file, including his service medical records 
and VA medical records.  Physical examination showed an 
antalgic gait.  Range of motion testing of the right shoulder 
showed pain and limitation of motion on repetitive use due to 
weakness and pain.  Range of motion testing of the right hip 
showed no limitation of motion on repetitive use and 
complaints of pain.  There was no limitation of motion on 
repetitive use of the knees.  Neither hand exhibited any 
visible degenerative joint disease changes.  His hand grip 
was strong and equal bilaterally.   All joints of the hands 
and fingers of both hands exhibited a normal range of motion 
without any interosseous wasting.  There were no recurrent 
shoulder dislocations, inflammatory arthritis, or joint 
ankylosis.  X-rays of the right shoulder showed mild 
degenerative changes at the acromioclavicular joint with the 
glenohumeral joint preserved and no significant/acute osseous 
abnormalities.  X-rays of the right hip showed normal hip 
joint space, no evidence of femoral head osteonecrosis, and 
unremarkable soft tissues.  X-rays of the bilateral knees 
showed preserved joint spaces with no acute/significant 
osseous abnormalities or joint effusion.  X-rays of the 
bilateral hands showed normal joints spaces, normal joint 
alignment, no erosion, and no abnormal soft tissue 
calcification.  The VA examiner opined that it was at least 
as likely as not that the veteran's right shoulder disorder 
"is of the more common osteoarthritic degenerative disease 
given the x-ray findings."  This examiner noted that 
"sarcoid disease is known to cause arthralgia in the 
ankle[s] and knees and rarely [in] the hips and hands without 
significant evidence of degenerative change."  This examiner 
concluded that he could not determine whether the veteran's 
arthralgias were related to his service-connected sarcoidosis 
without resorting to speculation.  The diagnoses were 
degenerative arthrosis of the right shoulder and multi-joint 
arthralgias.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
degenerative joint disease of the bilateral hands, bilateral 
knees, and right hip.  It appears that the veteran first was 
treated for a knee disability in September 2000, or almost 
40 years after service separation, when he was diagnosed as 
having worsening right knee pain.  The Board notes that there 
is no evidence of complaints of or treatment for left knee 
problems during or after active service.  It appears that the 
veteran first was treated for a hip disability in September 
2008, when he was diagnosed as having multiple joint 
arthralgias and right hip x-rays were normal.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current left knee 
problems which could be attributed to active service, the 
Board finds that service connection for degenerative joint 
disease of the left knee is not warranted.

The preponderance of the evidence also is against the 
veteran's claims of service connection for degenerative joint 
disease of the bilateral hands, bilateral knees, and right 
hip, each including as due to sarcoidosis.  The Board notes 
that service connection is in effect for sarcoidosis.  
Although the veteran's service medical records show that the 
veteran was diagnosed as having sarcoidosis just prior to his 
service separation, these records also show no complaints of 
or treatment for hand, knee, or hip disabilities during 
active service, including as secondary to sarcoidosis.  As 
noted, the veteran first was treated for these disabilities 
many years after service.  See Maxson, 230 F.3d at 1333.

The post-service medical evidence shows that the veteran's 
degenerative joint disease of the bilateral hands, bilateral 
knees, and right hip are not related to active service and 
were not caused or aggravated by sarcoidosis.  In this 
regard, the Board notes that, although the veteran complained 
of arthralgias in the right hand and right knee, both of 
which he contended were secondary to service-connected 
sarcoidosis, on VA examination in February 2003, the VA 
examiner stated that the veteran's sarcoidosis "is quiescent 
[or inactive] and would not be anticipated to be causing 
arthralgias currently."  This VA examiner also stated that 
the veteran's "hand pain is not clearly joint related [and] 
seems to be throughout deep to his fingers and hand 
diffusely."

The Board acknowledges that, in two undated opinions, 
Dr. Fremming attempted to relate the veteran's current 
degenerative joint disease in the hands and knees to his 
service-connected sarcoidosis.  Although it appears that Dr. 
Fremming did not have access to or review the veteran's 
claims file prior to offering his opinions, the Court 
recently has held that the absence of claims file review does 
not automatically lower the probative value of a private 
opinion or, conversely, increase the probative value of 
opinions from VA examiners who had access to and reviewed the 
claims file.  See Nieves-Rodrigues v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  Although it appears that 
Dr. Fremming was "informed of the relevant facts" 
concerning the veteran's in-service incurrence of 
sarcoidosis, a review of his undated opinions leads to the 
conclusion that he was not "informed of the relevant facts" 
concerning the veteran's lack of treatment for degenerative 
joint disease of the hands and knees for several decades 
following service separation.  Because Dr. Fremming did not 
opine on the contended causal relationship between the 
veteran's right hip arthritis and sarcoidosis, it also 
appears that he was not "informed of the relevant facts" 
concerning the veteran's right hip problems.  Id.  See also 
Maxson, 230 F.3d. at 1333.  A review of the claims file does 
not show that the veteran experienced chronic disability due 
to his degenerative joint disease of the hands and knees.  
And, as the VA examiner determined in September 2008, 
sarcoidosis "rarely" causes arthralgia in the hips and 
hands "without significant evidence of degenerative change" 
in these joints; at that time, x-rays of the veteran's right 
hip and bilateral hands were normal.  

In summary, because Dr. Fremming was not informed of the 
relevant facts concerning the veteran's lack of treatment for 
degenerative joint disease of the hands and knees for several 
decades following service separation, and because he was not 
informed of the relevant facts concerning the veteran's right 
hip arthritis, the Board finds that Dr. Fremming's opinions 
are entitled to less probative value on the issue of whether 
the veteran's degenerative joint disease of the hands, knees, 
and right hip are related to his service-connected 
sarcoidosis.  And, as noted above, the VA examiner in 
September 2008 was unable to relate the veteran's 
degenerative joint disease of the hands, knees, and right hip 
to sarcoidosis without resorting to speculation.  Absent 
objective evidence, to include a medical nexus, relating the 
veteran's degenerative joint disease of the hands, knees, or 
right hip to active service, including as secondary to 
sarcoidosis, the Board finds that service connection is not 
warranted.  

As the preponderance of the evidence is against these claims, 
the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

The Board further finds that the preponderance of the 
evidence supports granting service connection for 
degenerative joint disease of the right shoulder as secondary 
to service-connected sarcoidosis.  It appears that the 
veteran first was treated for a right shoulder disability in 
December 1994, or 33 years after his service separation in 
February 1961, when physical examination showed limited 
shoulder movement.  He subsequently was diagnosed as having 
degenerative joint disease of the right shoulder in February 
2003.  See Maxson, 230 F.3d at 1333.  As noted, the VA 
examiner concluded in September 2008 that it was at least as 
likely as not that the veteran's right shoulder disorder "is 
of the more common osteoarthritic degenerative disease given 
the x-ray findings" but that he could not provide a medical 
nexus to active service without resorting to speculation.  
Thus, this VA examiner implicitly concluded that the 
veteran's degenerative joint disease of the right shoulder, 
which was noted on x-rays, was at least as likely as not due 
to service-connected sarcoidosis.  In summary, the Board 
finds that the veteran has presented a valid secondary 
service connection claim for degenerative joint disease of 
the right shoulder.  See Wallin, 11 Vet. App. at 512.  
Because the veteran has presented a valid secondary service 
connection claim for degenerative joint disease of the right 
shoulder, the Board must consider whether the former or 
revised § 3.310(b) is for application.  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  The medical evidence of record 
indicates that the veteran's degenerative joint disease of 
the right shoulder was caused, at least implicitly, by his 
service-connected sarcoidosis; as there is no evidence of the 
baseline level of severity of the veteran's current 
degenerative joint disease of the right shoulder or that his 
right shoulder disability was aggravated by service-connected 
sarcoidosis, however, the Board concludes that § 3.310(b) is 
not for application based on aggravation.

The veteran also contends that his service-connected 
sarcoidosis is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's service-connected sarcoidosis currently is 
evaluated as 30 percent disabling by analogy to 38 C.F.R. 
§ 4.97, DC 6846-6600 (sarcoidosis-chronic bronchitis.  See 
38 C.F.R. § 4.97, DC 6846-6600 (2008).  A 30 percent rating 
is assigned under DC 6600 for a Forced Expiratory Volume in 
one second (FEV-1) of 56 to 70 percent of predicted value, or 
a ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) 
of 56 to 70 percent, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 
56 to 65 percent predicted.  A 60 percent rating is assigned 
for an FEV-1 of 40 to 55 percent predicted, an FEV-1/FVC of 
40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
under DC 6600 for an FEV-1 of less than 40 percent predicted, 
an FEV-1/FVC less than 40 percent, DLCO (SB) less than 
40 percent, maximum exercise capacity less than 15 ml/kg/min 
(with cardiac or respiratory limitation), cor pulmonale 
(right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by echo or cardiac 
catheterization), episodes of acute respiratory failure, or 
requires outpatient oxygen therapy.  Id.

The recent medical evidence shows that, on VA outpatient 
treatment in June 2002, the veteran complained of difficulty 
sleeping with daytime somnolence.  Physical examination 
showed a clear chest.  The assessment included chronic 
obstructive pulmonary disease (COPD).  

In October 2002, the veteran denied any chest pain.  He had 
undergone a sleep study which showed sleep apnea.  Physical 
examination showed a clear chest.  The assessment included 
COPD which was stable.

On VA examination in February 2003, the veteran's complaints 
included shortness of breath.  It was noted that prior 
testing had shown no significant coronary artery disease.  
Pulmonary function testing in 2000 showed evidence of mild 
obstruction "which would not be considered due to sarcoid 
and mild restriction which could be due to sarcoid.  He has 
symptomatic dyspnea on exertion which does seem out of 
proportion" to his pulmonary function testing.  Physical 
examination showed clear lungs with slightly reduced air 
movement, and no wheezing, rhonchi, or rales.  The 
impressions included a history of sarcoid lung disease with 
some residual dyspnea as well as restrictive lung disease by 
pulmonary function testing.

VA chest x-ray in March 2003 showed a calcified granuloma in 
the right lung base and mild emphysematous changes with no 
focal lung infiltrates or pleural effusions.  The impression 
was a stable chest with no active lung disease.  VA pulmonary 
function testing in March 2003 showed an FEV-1 of 55 percent 
predicted, an FEV-1/FVC of 71 percent, and a DLCO (SB) of 
93 percent predicted.  The VA pulmonologist noted that there 
was no lung obstruction by spirometry and the veteran's 
decreased maximum ventilatory volume suggested poor 
compliance with pulmonary function testing.  Lung volumes 
showed hyperinflated respiratory volume suggesting 
obstruction with air trapping and no lung restriction 
present.  The veteran's DLCO was normal.

On VA outpatient treatment in September 2003, the veteran's 
complaints included COPD.  He denied having any chest pain.  
His breathing is unchanged.  Physical examination showed a 
clear chest.  The assessment included COPD.

In December 2005, the veteran complained of chest pain 
located in the center of his chest which "felt like 
tightness or pressure" with some radiation to his jaw. This 
chest pain was relieved with nitroglycerin.  He reported that 
typically he only can walk around his house "a little" 
without shortness of breath secondary to a long history of 
sarcoid.  He reported that his shortness of breath had 
worsened over the past 10 years.  

On VA examination in September 2008, the veteran complained 
of sarcoidosis in the lungs.  He currently treated his 
sarcoidosis only with a daily inhaled bronchodilator.  "He 
states he has never been treated with corticosteroids either 
orally or by inhalation for this.  He states his respiratory 
problems have been stable for many years."  He denied any 
use oral or parenteral steroids, antibiotics, or other 
immunosuppressive medication to treat his sarcoidosis.  His 
symptoms were relieved by using a daily bronchodilator.  The 
veteran reported a history of dyspnea on exertion but denied 
any other relevant medical history.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  Physical examination showed no abnormal respiratory 
findings, normal chest expansion, no chest wall deformity, no 
condition that might be associated with pulmonary restrictive 
disease, no asthma, and no signs of significant weight loss 
or malnutrition.  Chest x-ray showed mild hyperinflation of 
the lungs with calcified granulomas.  The lungs also were 
clear of any focal consolidation or infiltrates.  No 
effusions or pneumothorax was noted.  The veteran failed to 
report for pulmonary function testing.  There was no evidence 
of cor pulmonale, pulmonary hypertension, or right 
ventricular hypertrophy.  The diagnoses included COPD due to 
sarcoidosis of the lungs (restrictive component).

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 30 percent 
for sarcoidosis.  The recent medical evidence shows that, at 
worst, the veteran's service-connected sarcoidosis is 
manifested by complaints of shortness of breath and COPD.  
The evidence also shows that the veteran's COPD was stable in 
October 2002.  VA examination in February 2003 noted that, on 
prior testing, the veteran had no significant coronary artery 
disease and only evidence of mild obstruction.  His dyspnea 
on exertion also seemed "out of proportion" to pulmonary 
function testing.  The veteran's lungs were clear with 
slightly reduced air movement and no wheezing, rhonchi, or 
rales.  The veteran was diagnosed as having a history of 
sarcoid lung disease with some residual dyspnea as well as 
restrictive lung disease by pulmonary function testing.  
Chest x-ray in March 2003 showed a stable chest with no 
active lung disease.  Pulmonary function testing in March 
2003 showed an FEV-1 of 55 percent predicted, an FEV-1/FVC of 
71 percent, and a normal DLCO; although the VA examiner 
stated that these results suggested poor compliance by the 
veteran, they appear to be the basis for the 30 percent 
rating currently assigned for his service-connected 
sarcoidosis.  See 38 C.F.R. § 4.97, DC 6846-6600 (2008).  The 
veteran's breathing was unchanged in September 2003.  
Finally, on VA examination in September 2008, the veteran 
himself denied any use of oral, parenteral, or other 
corticosteroids or immunosuppressive medication to treat his 
respiratory problems and reported that they "have been 
stable for many years."  There were no abnormal respiratory 
findings on physical examination and normal chest expansion, 
no chest wall deformity, no condition that might be 
associated with pulmonary restrictive disease, and no asthma.  
Chest x-ray showed only mild hyperinflation of the lungs with 
calcified granulomas but otherwise clear lungs without 
effusions or pneumothorax.  There also was no evidence of cor 
pulmonale, pulmonary hypertension, or right ventricular 
hypertrophy.  The veteran was diagnosed as having COPD due to 
sarcoidosis of the lungs.  Because the veteran failed to 
report for pulmonary function testing in September 2008, the 
most recent pulmonary function testing occurred in March 
2003.  In summary, given the veteran's poor compliance with 
his most recent pulmonary function testing results in March 
2003, and because his service-connected sarcoidosis is not 
manifested by cor pulmonale, pulmonary hypertension, or right 
ventricular hypertrophy, the Board finds that a disability 
rating greater than 30 percent is not warranted.  Id.

Finally, the veteran contends that he is entitled to TDIU, 
including on an extraschedular basis, because his service-
connected disabilities preclude him from securing or 
maintaining gainful employment.

The veteran's service-connected sarcoidosis is evaluated 
currently as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6846-6600, effective February 28, 1994.  
His service-connected essential tremor of the bilateral hands 
is evaluated as zero percent disabling under 38 C.F.R. 
§ 4.124a, DC 8009-8004, effective December 2, 1999.  The 
veteran's current combined disability rating for compensation 
is 30 percent, effective February 28, 1994.  See 38 C.F.R. 
§ 4.25 (2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The medical evidence shows that, in an undated letter date-
stamped as received by the RO on November 18, 2002, 
Dr. Fremming stated that he had been treating the veteran for 
15 months for arthritis of the bilateral hands as secondary 
to sarcoidosis.  Dr. Fremming also stated, "In our extensive 
visits together it seems obvious he is completely disabled."  
In another undated letter submitted at the veteran's August 
2007 Travel Board hearing, Dr. Fremming stated that it was 
his opinion that the veteran was "completely and totally 
disabled" by his service-connected sarcoidosis.

Following the veteran's most recent VA examination in 
September 2008, the VA examiner determined that neither the 
veteran's service-connected sarcoidosis nor his (non-service-
connected) arthralgias "would render him unemployable as he 
should be able to perform sedentary occupations."  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to TDIU on an 
extraschedular basis.  As noted above, the veteran clearly 
does not meet the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a).  Despite the veteran's repeated 
assertions to the contrary, there is no objective evidence 
that his service-connected disabilities alone preclude him 
from securing or maintaining substantially gainful 
employment.  There are two medical opinions from Dr. Fremming 
in which he concluded that the veteran's service-connected 
sarcoidosis and non-service-connected multiple joint 
arthritis precluded him from securing and maintaining 
substantially gainful employment.  As noted above, service 
connection is not in effect for degenerative joint disease of 
the hands, knees, or right hip.  Although the Board has 
determined that service connection for degenerative joint 
disease of the right shoulder is warranted, as noted above, 
the VA examiner concluded in September 2008 that neither the 
veteran's service-connected disabilities nor his non-service-
connected arthralgias precluded sedentary employment.  The 
veteran's combined disability evaluation of 30 percent is 
insufficient to grant TDIU on a schedular basis.  There also 
is no evidence that the symptomatology attributed to the 
veteran's service-connected sarcoidosis, essential tremor of 
the bilateral hands, or degenerative joint disease of the 
right shoulder presents such an exceptional disability 
picture that the available schedular evaluations are 
inadequate.  See Thun, 22 Vet. App. at 111.  As discussed 
above, the 30 percent rating assigned to the veteran's 
service-connected sarcoidosis appropriately compensates him 
for the level of disability he has experienced.  In summary, 
the Board finds no exceptional or unusual circumstances that 
would warrant referral for consideration of a TDIU rating on 
an extraschedular basis.










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for degenerative joint 
disease of the bilateral hands, including as secondary to 
sarcoidosis, is denied.

Entitlement to service connection for degenerative joint 
disease of the bilateral knees, including as secondary to 
sarcoidosis, is denied.

Entitlement to service connection for degenerative joint 
disease of the right hip, including as secondary to 
sarcoidosis, is denied.

Entitlement to service connection for degenerative joint 
disease of the right shoulder as secondary to sarcoidosis is 
granted.

Entitlement to a disability rating greater than 30 percent 
for sarcoidosis is denied.

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


